DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Election/Restriction
                           REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species election (I) – the (RPA2) recurring unit defining the sulfonated polyamide polymer selected from formulae (2a) and (2b); and
Species election (II) – the (RPA3) recurring unit defining the semi-aromatic polyamide polymer selected from formula (3), (4), (5), (6) and (7). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species listed hereinabove lack unity of invention because even though the inventions of these groups require the technical feature of a sulfonated polyamide polymer and a semi-aromatic polyamide polymer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, e.g., U.S. 5,889,138 (Summers) directed to a polymer blend comprising a nylon (inclusive of nylon 6T) and a sulfonated nylon comprising nylon 66 recurring units and nylon salt recurring units derived from hexamethylene diamine and lithium sulfoisophthalic acid.
During a telephone conversation with Ms. Kimberly Jordahl on September 15, 2021 a provisional election was made with traverse to prosecute the invention wherein the (RPA2) recurring unit has formula (2a) and the (RPA3) recurring unit has formula (3), per claim 5, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the semi-aromatic polyamide embodiment comprising a (RPA3) recurring unit of formula (3) or (4) wherein R16 is an alkali earth metal sulfonate distinguishes over the sulfonated polyamide.  In this regard, it is noted that the semi-aromatic polyamide does not preclude the presence of additional recurring units falling within the scope of the (RPA1) recurring unit (1).  Indeed, the semi-aromatic polyamide may contain additional recurring units such as PA66 [0019], which read on the (RPA1) recurring unit (1).
In claim 1, it is unclear how a polyamide comprising the wholly aromatic (RPA3) recurring unit (7) defines a “semi-aromatic” polyamide.
In claim 15, there is no express antecedent basis for the “article” from claim 4.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2012/0172521 (Touraud).
Touraud discloses a composition comprising 
30 to 95 wt.% of a modified polyamide comprising sulfonated groups (simultaneously embraces Applicants’ sulfonated polyamide and Applicants’ sulfonated semi-aromatic polyamide and overlaps contents thereof
1 to 60 wt.% of a reinforcing filler (meets Applicants’ reinforcing filler and overlaps content thereof)
(e.g., abstract, [0009-0011], [0049-0061], examples 6 and 7, claims). 
Specifically, Touraud sets forth a copolyamide obtained by polymerizing lithium 5-sulfoisophthalic acid with hexamethylene diamine and adipic acid (simultaneously meets Applicants’ sulfonated polyamide having hexamethylene diamine/adipic acid recurring unit (1) and hexamethylene diamine/sulfoisophthalic acid recurring unit (2a) as well as Applicants’ sulfonated semi-aromatic polyamide having hexamethylene diamine/sulfoisophthalic acid recurring unit (3)).  It is noted that the presently claimed sulfonated semi-aromatic polyamide does not preclude an additional hexamethylene diamine/adipic acid unit and, as such, it is maintained that Touraud’s exemplified sulfonated copolyamide simultaneously meets Applicants’ sulfonated polyamide and Applicants’ sulfonated semi-aromatic polyamide, i.e., when said polyamides are one and the same sulfonated copolyamide.  A composition comprising Touraud’s exemplified sulfonated copolyamide and a filler, in amounts falling within the scope of the present claims, is immediately-envisaged to one having ordinary skill in the art per Touraud’s disclosure. The onus is shifted to Applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Touraud.
As to claim 2, the use of sodium 5-sulfoisophthalic acid as a functional equivalent to the exemplified lithium 5-sulfoisophthalic acid is immediately-envisaged to one having ordinary skill in the art per Touraud [0035].
As to claims 3-6 and 16, the exemplified sulfonated copolyamide meets all the claimed features.

As to claims 8 and 9, it would be expected that Touraud’s exemplified chopped glass fibers would necessarily comprise glass fibers having a non-circular section and a high modulus.  In the alternative, it would have been within the purview of one having ordinary skill in the art to employ any desired type of glass fiber (inclusive of that presently claimed) in consideration of the ultimate properties desired.
As to claims 10-13, it would be expected that Touraud’s exemplified composition, reading on Applicants’ embodiment wherein the sulfonated polyamide and semi-aromatic polyamide are one and the same, would necessarily possess the claimed properties.
Touraud anticipates the above-rejected claims for the embodiment wherein the semi-aromatic polyamide comprises units derived from a lithium sulfoisophthalic acid. In the alternative, it is within the scope of Touraud’s inventive disclosure to use a mixture of the sulfonated copolyamide with an additional semi-aromatic polyamide such as polyamide MXD6, polyamide 66/6T and polyamide 66/6I for their expected additive effect.
Claim Rejections - 35 USC § 103
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. 2012/0172521 (Touraud) described hereinabove.
Touraud discloses a composition comprising 
30 to 95 wt.% of at least one modified polyamide comprising sulfonated groups (embraces Applicants’ sulfonated polyamide and Applicants’ sulfonated semi-aromatic polyamide and overlaps contents thereof) with another polyamide (embraces Applicants’ semi-aromatic polyamide and overlaps contents thereof); and
1 to 60 wt.% of a reinforcing filler (meets Applicants’ reinforcing filler and overlaps content thereof)
(e.g., abstract, [0009-0011], [0049-0061], examples, claims).  Specifically, Touraud sets forth a copolyamide obtained by polymerizing sodium or lithium 5-sulfoisophthalic acid with hexamethylene diamine and adipic acid (meets Applicants’ sulfonated polyamide having hexamethylene diamine/adipic acid recurring unit (1) and hexamethylene diamine/sulfoisophthalic acid recurring unit (2a) as well as Applicants’ sulfonated semi-aromatic polyamide having hexamethylene diamine/sulfoisophthalic acid recurring unit (3)). 
In essence, Touraud differs from the present claims in that none of the working examples comprise an additional polyamide corresponding to Applicants’ semi-aromatic polyamide and glass fibers. Touraud, however, discloses that the composition can contain “at least one” sulfonated copolyamide or mixtures of the sulfonated copolyamide with an additional polyamide (e.g.,  [0051], [0057]) which polyamide includes semi-aromatic polyamides such as polyamide MXD6, polyamide 66/6T and polyamide 66/6I (e.g., [0043], [0049-0050]).  Moreover, Touraud discloses compositions comprising up to 60 wt.% reinforcing fillers.  Accordingly, it would have been within the purview of one having ordinary skill in the art to employ, in place of the exemplified sulfonated copolyamide, either a combination of two sulfonated copolyamides (first meets Applicants’ sulfonated polyamide and second meets Applicants’ sulfonated semi-aromatic polyamide) or a mixture of a sulfonated copolyamide (meets Applicants’ sulfonated polyamide) and a semi-aromatic polyamide (meets Applicants’ semi-aromatic polyamide) for the expected additive effect and with the reasonable expectation of success and a glass fiber content falling within the scope of the present claims with the reasonable expectation of success. As to the amounts of sulfonated polyamides and/or semi-aromatic polyamide, case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Allery, 105 USPQ 233.
As to claim 2, the use of sodium 5-sulfoisophthalic acid as a functional equivalent to the exemplified lithium 5-sulfoisophthalic acid is obvious to one having ordinary skill in the art per Touraud [0035].
As to claims 3-6 and 16, the exemplified sulfonated copolyamide and polyamide 66/6T and polyamide 66/6I meet all the claimed features.
As to claim 7, Touraud exemplifies glass fibers.
As to claims 8 and 9, it would be expected that Touraud’s exemplified chopped glass fibers would necessarily comprise glass fibers having a non-circular section and a high modulus.  In the alternative, it would have been within the purview of one having ordinary skill in the art to employ any desired type of glass fiber (inclusive of that presently claimed) in consideration of the ultimate properties desired.

As to claim 14, Touraud exemplifies rectangular-shaped specimens having a thickness of 4 mm.  It would have been within the purview of one having ordinary skill in the art to produce thinner specimens having a thickness of no more than 2.0 mm in accordance with the ultimate application desired.  In this regard, Touraud’s compositions are used for the production of articles for different fields, such as automobile and electrical industries [0069].
As to claim 15, inasmuch as Touraud’s compositions are used for the production of articles in the electrical field [0069], it would have been within the purview of one having ordinary skill in the art to produce articles inclusive of mobile electronic device components with the reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANA L. WOODWARD/Primary Examiner, Art Unit 1765